Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160450 & (77)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160450
                                                                    COA: 341238
                                                                    Macomb CC: 2017-000056-FC
  JAMES MICHAEL FRANKS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement application is GRANTED. The
  application for leave to appeal the September 26, 2019 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
         t1019
                                                                               Clerk